Citation Nr: 0831264	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-08 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether the severance of compensation benefits awarded 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
low back injury was proper.

2.  Entitlement to an automobile and adaptive equipment, or 
for adaptive equipment only.

3.  Entitlement to a special home adaptation grant and 
specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from June 8, 1960, to 
July 6, 1960, and from September 4, 1962, to June 30, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The December 2004 decision denied the veteran's application 
for automobile or other conveyance and adaptive equipment.  
In November 2005, the RO proposed to sever compensation 
benefits previously awarded under the provisions of 
38 U.S.C.A. § 1151 for residuals of a low back injury.  The 
RO severed the benefits by a January 2006 decision.  In the 
January 2006 decision, entitlement to a special home 
adaptation grant and specially adapted housing was also 
denied.

(The decision below addresses the propriety of the severance 
of compensation benefits awarded under the provisions of 
38 U.S.C.A. § 1151 for residuals of a low back injury.  The 
issues of entitlement to an automobile and adaptive 
equipment, or for adaptive equipment only, and entitlement to 
a special home adaptation grant and specially adapted 
housing, are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  On March 15, 1991, the veteran injured his low back at 
the VA Medical Center in Indianapolis, Indiana.

2.  The low back injury clearly was not the result of 
hospitalization, medical or surgical treatment, or as a 
result of having submitted to an examination.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was committed when the 
veteran was awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a low back 
injury.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1994).

2.  The severance of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a low back 
injury was proper.  38 U.S.C.A. §§ 1159, 7104 (West 2002); 
38 C.F.R. §§ 3.103, 3.957, 19.5, 20.101 (2007); VAOPGCPREC 
13-96 (Nov. 25, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran has been awarded service connection for a seizure 
disorder, evaluated as 100 percent disabling; labyrinthitis 
and sensorineural hearing loss of the left ear, evaluated as 
10 percent disabling; and hemorrhoids, evaluated as 
noncompensably disabling.

In addition to his service-connected disabilities, by a May 
1996 decision, the veteran was awarded compensation benefits 
for residuals of a low back injury under the provisions of 
38 U.S.C.A. § 1151 then in effect.  At that time, benefits 
were awarded in the same manner as if service connected where 
a veteran suffered an injury as the result of 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or as result of having submitted to an 
examination.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1994).  The statute was amended effective October 1, 1997.

The injury occurred on March 15, 1991, at the VA Medical 
Center in Indianapolis, Indiana.  In brief, the veteran was 
sitting on a wooden bench at the Indianapolis VAMC when it 
broke.  He fell through the bench and injured his low back 
when he landed on the ground.  The RO initially awarded a 40 
percent rating for the benefit.  The award was made effective 
September 16, 1994.  Thereafter, the RO increased the rating 
for residuals of a low back injury to 100 percent by way of a 
February 1997 decision.  The increase was the result of the 
veteran developing paralysis of the lower extremities several 
years after the injury at the VAMC.  In the February 1997 
decision, the veteran was also awarded special monthly 
compensation as a result of the loss of use of both lower 
extremities and loss of bowel and bladder control.

In November 2005, the RO proposed to sever the veteran's 
38 U.S.C.A. § 1151 compensation benefits on the grounds of 
clear and unmistakable error (CUE).  The RO found that it was 
undebatable that the veteran's low back injury was not the 
result of treatment or examination.  Later in November 2005, 
the veteran was sent a letter advising him of the proposed 
action.  By a January 2006 decision, the RO effectuated the 
severance of 38 U.S.C.A. § 1151 compensation benefits.

II. Notice of Proposed Severance

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Whereas here, when an award is to be adversely affected by 
way of severance, the issue does not arise from a claimant's 
application for benefits.  In this case, the RO proposed to 
sever the § 1151 benefits because it determined that a prior 
award was based on CUE.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply to issues involving CUE.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001)).  Instead, other notice and due 
process provisions are applicable under this scenario.  See 
38 C.F.R. § 3.103 (2007); see also VAOPGCPREC 13-96 (Nov. 25, 
1996) (commenting on the notice requirements when terminating 
benefits under 38 U.S.C.A. § 1151).

In cases where entitlement to benefits under 38 U.S.C.A. 
§ 1151 are to be severed or terminated, VA is required to 
provide the veteran with notice of the proposed termination 
and a period of 60 days in which to submit evidence to show 
that the action should not be taken.  See 38 C.F.R. 
§ 3.103(b)(2).  Additionally, the veteran has the right to 
request a hearing.  See 38 C.F.R. § 3.103(c).

In this case, the RO sent a November 2005 notice letter to 
the veteran with a copy of the decision proposing the 
severance of § 1151 benefits.  The veteran was told that he 
had 60 days to provide additional evidence.  He was also told 
that he could request a personal hearing.  Therefore, the RO 
provided sufficient notice to the veteran regarding the 
adverse action and allowed for the veteran to show that the 
action should not be taken.  The veteran and his 
representative did not respond to the letter.  As noted 
above, the RO thereafter effectuated the severance of 
38 U.S.C.A. § 1151 compensation benefits.

III. Application of 38 U.S.C.A. § 1159

The veteran's representative contends that it is irrelevant 
whether the veteran's § 1151 compensation benefits should be 
severed on the basis of CUE because the benefits are 
protected under the provisions of 38 U.S.C.A. § 1159.

Under that section, service connection for any disability 
granted under title 38 of the United States Code which has 
been in force for ten or more years shall not be severed 
except upon a showing that the original grant of service 
connection was based on fraud or it is clearly shown from the 
military records that the person did not have the requisite 
service or character of discharge.  See 38 U.S.C.A. § 1159 
(West 2002).  The implementing regulation is similar and adds 
that the afforded protection extends to claims for dependency 
and indemnity compensation or death compensation.  See 
38 C.F.R. § 3.957 (2007).

The representative maintains that the veteran's § 1151 award 
had been in force for over ten years at the time of the 
severance and that the severance was not based on fraud, 
requisite service, or character of discharge.  The 
representative asserts that severance of § 1151 benefits on 
the basis of CUE is not permitted under 38 U.S.C.A. § 1159 
when the award has been in effect for more than ten years.  
The crux of the representative's contention is that, in cases 
such as this, an award under § 1151 should be treated in the 
same manner as an award of service connection.

Section 1151 provides that disability under the section shall 
be awarded in the same manner as if such disability were 
service connected.  The representative relies on this 
language to argue that the veteran's § 1151 benefits are 
protected under § 1159 as service-connected benefits.  The 
representative contends that the plain language of the 
statute, statutory construction, and the legislative history 
of the statute support the viewpoint.

VA's General Counsel (GC) has had an opportunity to address 
this very issue.  GC was asked whether the protection of 
service connection provided by 38 U.S.C. § 1159 applies to 
disabilities compensated under 38 U.S.C. § 1151.  GC issued a 
precedential opinion holding that the protection is not 
applicable to disabilities compensated under § 1151.  See 
VAOPGCPREC 13-96.  GC found that the plain language of § 1159 
protects only the factual determination that a veteran's 
disability or death resulted from a disability incurred or 
aggravated in service.  Additionally, GC found nothing in the 
legislative history indicating a congressional intent to 
protect factual determinations under § 1151 that disability 
or death resulted from VA hospitalization, treatment, 
vocational rehabilitation, or examination.  Id.

With respect to GC's opinion, the veteran's representative 
contends that the opinion is in error because GC did not 
interpret the statute correctly.  The representative also 
contends that the conclusion is non-binding and may not be 
cited as precedent.  Nevertheless, the Board is bound by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2007).  
Because GC has issued a precedential opinion on the matter at 
hand, the Board finds that the veteran's compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 were not 
protected by 38 U.S.C.A. § 1159.  Therefore, even though the 
award was in effect for over eleven years at the time the 
benefits were severed, the RO was not procedurally prohibited 
from undertaking such an action.

IV. Clear and Unmistakable Error

The RO determined that the award of compensation benefits to 
the veteran under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a low back injury was clearly and unmistakably 
erroneous.  That is, the RO found that the veteran's low back 
injury, and subsequent residual disability, was not the 
result of treatment or examination.

According to the Court, CUE is a very specific and rare kind 
of error.  CUE is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The error must be undebatable and of the sort that, 
had it not been made, the outcome would have been manifestly 
changed at the time it was made.  A determination that there 
was CUE must be based on the record and law that existed at 
the time of the action in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14(1992); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999).

As noted above, the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 was received prior to the 
October 1, 1997 revisions of the statute.  Thus, the previous 
version of § 1151 is applicable when considering any CUE in 
the award of the § 1151 benefits.  In this case, the issue is 
not whether the correct facts were before the adjudicator, 
but whether the statute was correctly applied.

The previous version of § 1151 provided as follows:

Where any veteran shall have suffered an 
injury, or aggravation of an injury, as a 
result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of this title, awarded under any 
of the laws administered by the Secretary, or 
as a result of having submitted to an 
examination under any such law, and not the 
result of such veteran's own willful 
misconduct, and such injury or aggravation 
results in additional disability to or the 
death of such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in 
the same manner as if such disability, 
aggravation, or death were service-connected.

38 U.S.C.A. § 1151 (West 1991 & Supp. 1994).  The remaining 
portion of the statute related to offsets of civil suits 
related to the injury.

The aspects of the statute that are not at issue are whether 
the veteran suffered an injury, whether the injury was the 
result of the veteran's own willful misconduct, or whether 
there was additional disability.  Additionally, vocational 
rehabilitation is not at issue.  The salient question is 
whether it was CUE to find that the low back injury was the 
result of hospitalization, medical or surgical treatment, or 
as a result of having submitted to an examination.

The essential facts surrounding the veteran's injury on March 
15, 1991, are not in dispute and the correct facts were 
before the RO when the award of § 1151 benefits was granted.  
On March 15, 1991, the veteran sat on a wooden bench outside 
the dental clinic of the C-wing of the Indianapolis VAMC.  
The bench broke and the veteran fell through to the ground 
and he injured his low back.

The veteran's representative contends that the award of 
§ 1151 benefits was not CUE because the veteran was clearly 
hospitalized at the time of the injury.  That is, the veteran 
sat on a bench that broke that was located in a VA hospital.

The Board points out that the evidence is unclear as to 
whether the veteran was physically inside the hospital at the 
time of the injury or on the hospital grounds outside of the 
building.  However, the details are immaterial to the 
analysis, because if the veteran was hospitalized, it would 
not matter if the injury took place inside or outside of the 
building.  Additionally, unlike the revised version of 
38 U.S.C.A. § 1151, the previous version did not require VA 
fault or negligence.  Only a causal connection between the 
injury and the hospitalization, treatment, or examination was 
required.  See Brown v. Gardner, 513 U.S. 115 (1994).

The facts of the veteran's case are similar to the facts in 
Sweitzer v. Brown.  5 Vet. App. 503 (1993).  Sweitzer 
involved a claim for § 1151 benefits under the previous 
version of the statute.  In that case, a veteran reported to 
the radiology department of a VAMC for a scheduled x-ray 
examination.  The veteran was advised that there would be a 
twenty-minute wait and he left the clinic area.  The veteran 
began to read a bulletin board in another area of the 
hospital when a patient in a motorized wheelchair struck the 
veteran and knocked him to the ground injuring his low back.

In Sweitzer, the Court held that the injury must have 
resulted from the examination itself in order to be 
compensable under § 1151, not from the process of reporting 
for the examination.  5 Vet. App. at 505.  The Court 
explained that the statute does not apply to disabilities 
that are merely coincidental with applying for or seeking 
hospitalization, treatment, or examination.  Id.  Moreover, 
the Court stated that notions of tort law were not applicable 
in the instance of determining veterans benefits, but might 
apply in a suit under the Federal Tort Claims Act.  Sweitzer, 
5 Vet. App. at 506.

(The Board notes that the present veteran filed a Federal 
tort claim concerning the low back injury.  A settlement was 
agreed upon by the parties.)

The present case is similar because the veteran was injured 
at the Indianapolis VAMC and the injury was not a result of 
hospitalization, medical or surgical treatment, or as a 
result of having submitted to an examination.  The veteran 
was merely sitting on a bench at the facility.  The evidence 
is clear; the veteran was outside of the dental clinic of the 
C-wing.  At the time, he was not hospitalized, he was not 
receiving medical or surgical treatment, and he was not 
submitting to an examination.  Section 1151 did not apply to 
all injuries occurring at a VAMC.  The veteran's low back 
injury was merely coincidental to his plans at the VAMC, 
whether his plans involved eventual treatment at the dental 
clinic, or otherwise.

The veteran's representative asserts that Sweitzer does not 
apply to the veteran's case because the facts are completely 
different.  However, the differences that the representative 
identifies do not distinguish the case.  The representative 
points to the following:  that the veteran in Sweitzer was 
injured by another patient rather than as a result of a 
faulty bench; the veteran in Sweitzer aggravated a pre-
existing injury rather than sustaining an original injury; 
and the veteran in Sweitzer did not have an award from a tort 
settlement offset unlike the present veteran.  The Board does 
not find that these differences render Sweitzer inapplicable 
to the veteran's claim.  The differences do not go to the 
salient question of whether the veteran's injury resulted 
from hospitalization, treatment or surgery, or examination.  
In fact, the Board finds the general fact pattern is nearly 
identical.

The veteran's representative also contends that Sweitzer was 
overruled by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Jackson v. Nicholson, 
433 F.3d 822 (Fed. Cir. 2005).  Furthermore, the 
representative states that the facts of the veteran's case 
are more like those in Jackson as opposed to Sweitzer.

Jackson also involved a claim for § 1151 benefits under the 
previous version of the statute.  In that case, a female 
veteran was hospitalized at a VAMC for physical therapy and 
treatment for chronic pain.  While admitted, the veteran was 
verbally and physically assaulted twice by a male patient.  
The veteran subsequently developed post-traumatic stress 
disorder (PTSD) as a result of the assaults.

The Federal Circuit held that, not only did § 1151 not 
require fault on the part of VA, it did not require the 
injury to have been caused by VA actions.  Jackson, 433 F.3d 
at 825.  Thus, under Jackson, compensation benefits would be 
appropriate under § 1151 for PTSD that resulted from an 
assault during a hospitalization that was not caused by VA 
actions.  The Federal Circuit stated that the word 
"hospitalization" is a term of status and one is 
hospitalized when one is in the hospital.  Consequently, when 
a hospitalized person is injured in the hospital, the injury 
is a result of hospitalization.  Id.  The Federal Circuit 
made clear that the word "hospitalization" cannot be 
limited only to treatment or examination rendered by VA, but 
instead encompasses events that occur during a stay at a 
hospital.  Id. at 826.

The Federal Circuit addressed the Sweitzer case in the 
Jackson decision.  Although the Federal Circuit had the 
opportunity to find that Sweitzer was incorrectly decided, it 
did not do so.  The Federal Circuit found that Sweitzer was 
not analogous or decisive of the appeal because the issue in 
Sweitzer pertained to a veteran "having submitted to an 
examination" rather than a veteran injured during a 
"hospitalization."  See Jackson, 433 F.3d at 826-27.

Under the veteran's representative's argument, the veteran's 
presence on a bench within the building of the VAMC (or on 
the grounds outside of the building) rendered the veteran 
"hospitalized" within the meaning of the Jackson decision.  
However, the Board does not interpret Jackson in that manner.  
A key point in Jackson is that the veteran in that case was 
admitted to the hospital.  She had been admitted for physical 
therapy and treatment for chronic pain.  Such a status of 
hospitalization was not shown in the present case.  In fact, 
the evidence indicated that the veteran was discharged from 
the VAMC the day before the March 15, 1991, low back injury.

The Federal Circuit's characterization of Sweitzer is 
important because the veteran in Sweitzer was injured while 
he was physically in the VAMC.  If Jackson's holding stands 
for the proposition that being present in a VAMC equates to a 
status of hospitalization, the Federal Circuit would have 
likely found that Sweitzer was incorrectly decided by the 
Court.  

Also of note in Jackson is the Federal Circuit's analysis of 
the meaning of hospitalization.  The Federal Circuit reasoned 
that if Congress had intended hospitalization to be limited 
to VA actions, the word would be partially redundant, as most 
hospital injuries are incurred through VA medical or surgical 
treatment.  Jackson, 433 F.3d at 825.  Likewise, if 
hospitalization meant simply being physically present in a 
hospital, the inclusion of "medical or surgical treatment," 
and "having submitted to an examination" would be partially 
redundant, because most VA treatment and examination takes 
place in a VA facility.

Based on the evidence of record at the time of the award of 
§ 1151 benefits, the Board finds that it is undebatable that 
the veteran's low back injury was not the result of 
hospitalization, medical or surgical treatment, or as a 
result of having submitted to an examination.  The veteran 
did not have the status of being hospitalized when he was 
sitting on the bench that broke at the Indianapolis VAMC.  
This is undebatable.  Consequently, it was clear and 
unmistakable to award compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a low back 
injury.  But for the error, the result would have been 
manifestly different because the statute was not applied 
correctly.

V. Conclusion

In sum, the Board finds that CUE was committed when the 
veteran was awarded compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a low back injury that occurred at 
the Indianapolis VAMC.  In light of that conclusion, the RO's 
severance of those compensation benefits was proper.  
Additionally, unlike service-connected disabilities, the 
compensation benefits were not protected from severance due 
to the passage of time.  Therefore, the appeal must be 
denied.

(The Board notes that the veteran's representative 
alternatively contends that the veteran's low back disability 
and paraplegia may have actually resulted from his service-
connected convulsive disorder and labyrinthitis.  Such a 
theory applies to service connection claims and not to § 1151 
compensation benefits.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2007).  The Board does not have 
jurisdiction to adjudicate a service connection claim in the 
first instance.  If the veteran wishes to file a claim of 
service connection for low back disability with paraplegia 
secondary to service-connected convulsive disorder and 
labyrinthitis, he should do so at the RO.  Additionally, the 
representative asserts that the veteran must be reimbursed 
for the offset of his settlement award stemming from the tort 
claim.  This issue is also not presently before the Board.)


ORDER

The severance of compensation benefits awarded under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a low back 
injury was proper; the appeal of this issue is denied.


REMAND

The Board finds that further development is warranted for the 
issue of entitlement to an automobile and adaptive equipment, 
or for adaptive equipment only.  Under the VCAA, the veteran 
must be notified of the information and evidence necessary to 
substantiate a claim.  The notice must generally be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Nevertheless, if sufficient notice 
is not provided until after the initial adjudication, VA's 
duty is met if the claim is thereafter properly re-
adjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

Here, the veteran was sent a VCAA letter regarding the 
automobile and adaptive equipment claim in March 2006.  The 
letter was sent after the most recent re-adjudication of the 
claim, which occurred earlier in March 2006.  Thus, the claim 
was not properly re-adjudicated after the notice was 
provided.  Consequently, the veteran should be provided with 
another VCAA letter with respect to the claim of entitlement 
to an automobile and adaptive equipment, or for adaptive 
equipment only, and the claim must be re-adjudicated.

Regarding the issue of entitlement to a special home 
adaptation grant and specially adapted housing, the RO denied 
the benefit by way of the January 2006 rating decision.  In 
February 2006, the veteran's representative filed a notice of 
disagreement (NOD) with the January 2006 decision.  Although 
the NOD primarily discussed the 38 U.S.C.A. § 1151 severance 
matter, the veteran's representative explicitly disagreed 
with the January 2006 denial of a special home adaptation 
grant and specially adapted housing.  This occurred on page 
27 of the NOD.

A statement of the case (SOC) is required when a claimant 
protests an adverse determination.  38 C.F.R. § 19.26 (2007).  
A SOC was never furnished for the issue of entitlement to a 
special home adaptation grant and specially adapted housing.  
Therefore, the issuance of a SOC is required regarding the 
matter and the Board must remand the issue for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

(The Board points out that the veteran never received a VCAA 
letter with respect to the special home adaptation grant and 
specially adapted housing claim.  The RO should consider 
providing such a letter.)

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim for an 
automobile and adaptive equipment, or for 
adaptive equipment only.  The veteran 
should be given a reasonable opportunity 
to respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2007) 
regarding the issue of entitlement to a 
special home adaptation grant and 
specially adapted housing, unless the 
matter is resolved by granting the full 
benefit sought, or by the veteran's 
withdrawal of the notice of disagreement.  
If, and only if, the veteran files a 
timely substantive appeal should this 
issue be returned to the Board.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for an automobile 
and adaptive equipment, or for adaptive 
equipment only.  If the benefit sought is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


